Defendant appeals from a judgment of conviction of the crime of grand larceny in the first degree in obtaining the sum of $800 by fraudulent and false representations and pretenses that the sum would be applied by defendant toward the purchase price of certain real property *904shown by defendant to the complainant and that defendant would convey title to such real property to her. Judgment of the County Court of Queens county unanimously affirmed. Ho opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.